Exhibit 10.3

 

Deerfield/RAB Ventures, LLC

780 Third Avenue

New York, NY 10017

 

July 8, 2019

 

DFB Healthcare Acquisitions Corp.

780 Third Avenue

New York, NY 10017

Attention: Chris Wolfe

 

AdaptHealth Holdings, LLC

122 Mill Road

Phoenixville, PA 19460

Attention: Chris Joyce

 

Re:                             Assignment of Founder Shares and Warrants

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in connection
with that certain Agreement and Plan of Merger, dated as of July 8, 2019 (the
“Merger Agreement”), by and among DFB Healthcare Acquisitions Corp., a Delaware
corporation (“DFB Healthcare”), Access Point Medical, Inc., a Delaware
corporation, Clifton Bay Offshore Investments L.P., a British Virgin Islands
limited partnership, BM AH Holdings, LLC, a Delaware limited liability company,
BlueMountain Foinaven Master Fund L.P., a Cayman Islands exempted limited
partnership, BMSB L.P., a Delaware limited partnership, BlueMountain Fursan Fund
L.P., a Cayman Islands exempted limited partnership, DFB Merger Sub LLC, a
Delaware limited liability company, AdaptHealth Holdings, LLC, a Delaware
limited liability company (the “AdaptHealth”), and AH Representative LLC, a
Delaware limited liability company, as the Company Unitholders’ Representative.

 

In order to induce DFB Healthcare and AdaptHealth to enter into the Merger
Agreement and proceed with the consummation of the transactions (the
“Transactions”) contemplated by the Merger Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Deerfield/RAB Ventures, LLC (the “Sponsor”) hereby agrees with DFB
Healthcare and AdaptHealth as follows:

 

1.                                      The Sponsor agrees that it shall,
immediately prior to the consummation of the Transactions, transfer and assign
to AdaptHealth (or such other equityholder or employee of AdaptHealth as
AdaptHealth shall designate prior to the consummation of the Transactions), for
no consideration, such number of shares of common stock of DFB Healthcare
(“Shares”) and such number of warrants (“Warrants”) to purchase shares of common
stock of DFB Healthcare (with each Warrant exercisable for one-third of a share
of common stock of DFB Healthcare) as is set forth on Exhibit A hereto.  The
Sponsor hereby authorizes DFB Healthcare to take such actions as shall be
necessary to evidence such transfer as of immediately prior to the consummation
of the Transactions, including by causing to be updated the stock and warrant
transfer records of DFB Healthcare to reflect such transfers. AdaptHealth
acknowledges and agrees that (a) the Shares and Warrants to be transferred
pursuant hereto constitute Founder Shares and Private Placement Warrants, as
such terms are defined in that certain letter agreement, dated February 15, 2018
(the “Letter Agreement”), to which the Sponsor and DFB are parties, and (b)
AdaptHealth (and/or any other recipient of Shares and/or Warrants pursuant
hereto) will be subject to all of the restrictions on transfer applicable to the
Founder Shares and the Private Placement Warrants that the Sponsor is subject to
pursuant to the terms of the Letter Agreement, and hereby agrees to be bound by
such restrictions as if it were a party thereto.

 

2.                                      This Letter Agreement constitutes the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other

 

--------------------------------------------------------------------------------



 

than to correct a typographical error) as to any particular provision, except by
a written instrument executed by all parties hereto.

 

3.                                      This Letter Agreement shall terminate
automatically upon the termination of the Merger Agreement.

 

4.                                      No party hereto may assign either this
Letter Agreement or any of its rights, interests, or obligations hereunder
without the prior written consent of the other parties; provided, that,
notwithstanding the foregoing, AdaptHealth shall be entitled to assign the right
to receive any Shares or Warrants to any equityholder or employee of AdaptHealth
by delivering to DFB Healthcare an updated Exhibit A at least two (2) Business
Days prior to the consummation of the Transactions; provided that any such
assignee shall be required, as a condition to receipt of any Shares or Warrants,
to enter into a written agreement agreeing to be bound by the restrictions
contained in the Letter Agreement with respect to such Shares and/or Warrants,
as applicable. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor and its respective successors and permitted assigns to whom the Sponsor
transfers shares of DFB Healthcare in compliance with this Letter Agreement. Any
transfer made in contravention of this Letter Agreement shall be null and void.

 

5.                                      This Letter Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction. The parties
hereto (i) all agree that any action, proceeding, claim or dispute arising out
of, or relating in any way to, this Letter Agreement shall be brought and
enforced in any Delaware Chancery Court, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

6.                                      This Letter Agreement may be executed
and delivered (including by facsimile transmission or by electronic
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------



 

 

 

DEERFIELD/RAB VENTURES, LLC

 

 

 

 

 

 

 

 

By:

/s/ Chris Wolfe

 

 

 

Name: Chris Wolfe

 

 

 

Title: CFO

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

DFB HEALTHCARE ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Chris Wolfe

 

 

 

Name: Chris Wolfe

 

 

 

Title: CFO

 

 

 

 

 

 

 

 

ADAPTHEALTH HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Luke McGee

 

 

 

Name: Luke McGee

 

 

 

Title: Chief Executive Officer

 

 

 

3

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Transferee

 

Number of Shares of Common
Stock to be Transferred

 

Number of Warrants to be Transferred

 

 

 

2,500,000

 

1,733,333

 

 

1

--------------------------------------------------------------------------------